Case 18-55697-lrc      Doc 351     Filed 03/11/21 Entered 03/12/21 14:43:33              Desc Main
                                   Document     Page 1 of 3

                                                                                     Filed
                                                                                             iu U.S.
                                                                                      M. Atlanta,Lialikruptcy
             IN THE UNITED STATES BANKRUPTCY COURT OF THE                                Regina          Georgia Court
                                                                                                       Thomas,
                     NORTHERN DISTRICT OF GEORGIA                                                              Clerk
                                                                                               R 1
                                                                                                   20Z1

                                                                                                       Jerk




  CASSANDRA JOHN SON-LANDRY                                                 CHAPTER 7
  DEBTOR                                                                   BRC 18-55697LRC



  SUBMISSION: PROOF DEBTOR WAS IN ATTENDANCE FOR HEARING ON
  MARCH 11,2021 REGARDING OBJECTION TO APPLICATION OF HERBERT
  BROADFOOT II ESQ, FOR ALLOWANCE OF COMPENSATION AS COUNSEL FOR
  THE CHAPTER 7 TRUSTEE


         This submission serves as verification of attendance of Cassandra Johnson-Landry,

  Debtor at scheduled Bankruptcy Court Hearing via Phone (1-888-363-4734) Access Code

  2563361 on March 11,2021 at 10:10AM EST. Debtor phoned the above number with the

  required Access Code (2563361) at approximately 9:59AM EST. Present at Hearing via Phone,

  Presiding Judge, Lisa Richey Craig and Herbert Broadfoot II Esq, Legal Counsel for Chapter 7

  Trustee S. Gregory Hays. Debtor, Cassandra Johnson-Landry acknowledged being in attendance

  during role call by Clerk. Herbert Broadfoot II Esq, Legal Counsel for Chapter 7 Trustee, S.

  Gregory Hays, who was not present, informed Judge of Debtor's Opposition to Counsel's

  Application for Compensation. Presiding Judge questioned why the Debtor, Cassandra Johnson-

  Landry was not present, Debtor interjected and stated she was on the phone and in attendance for

  Hearing. Herbert Broadfoot    Esq, reiterated he received opposition to his Application for

  Compensation by Debtor prior to the hearing and stated Debtor LACKED STANDING.


         Debtor submitted Opposition on March 11, 2021 at 8:31AM EST. Debtor also sent
                                                                                       copy
 of Opposition via electronic email with Certification of Service in the event both
                                                                                    Chapter 7

                                                 1
Case 18-55697-lrc     Doc 351     Filed 03/11/21 Entered 03/12/21 14:43:33            Desc Main
                                  Document     Page 2 of 3



  Trustee and Legal Counsel did not receive it electronically from the BRC system. Copies of

  Opposition were mailed on March 10, 2021. Since the USTP serving as the oversight for

  Debtor's case, was not in attendance, Johnathan Adams UST s stated he was not in opposition of

  Legal Counsel's Application for Compensation, serving as a substitute UST. Debtor, Cassandra

  Johnson-Landry, requested to comment, but presiding judge ending the hearing after approving

  Chapter 7 Trustee and Legal Counsel Herbert Broadfoot II Esq. Application for Compensation

  for payment. Debtor was not allowed to comment or request to conference with Chapter 7

  Trustee and employed Legal Counsel regarding completed tasks and charges for each. Due to

  Debtor's and Co-Debtors abrupt transition from their home, which caused Debtor to contract

  COVID -19, due to being transient, Debtor was delayed with submitted objection.




  llth Day of March 2021




  Cassandra Johnson-Lany, Pro Se
  678-860-3621
  Ci I andry I 9670).gmail.com




                                                2
Case 18-55697-lrc    Doc 351    Filed 03/11/21 Entered 03/12/21 14:43:33   Desc Main
                                Document     Page 3 of 3



               IN THE UNITED STATES BANKRUPTCY COURT OF THE
                    NORTHERN DISTRICT OF GEORGIA

                             CERTIFICATE OF SERVICE



  I, CASSANDRA JOHNSON-LANDRY, DEBTOR OVER THE AGE OF 18 YEARS

  CURRENTLY SUBMITS CERTIFICATE OF SERVICE: SUBMISSION: PROOF DEBTOR

  WAS IN ATTENDANCE FOR HEARING ON MARCH 11, 2021 REGARDING

  OBJECTION TO APPLICATION OF HERBERT BROADFOOT H ESO, FOR

  ALLOWANCE OF COMPENSATION AS COUNSEL FOR THE CHAPTER 7 TRUSTEE

  VIA USPS ON MARCH 11, 2021,



  S. GREGORY HAYS
  2964 PEACHTREE ROAD
  SUITE 555
  ATLANTA, GA 30305

  HERBERT BROADFOOT II ESQ.
  2964 PEACHTREE ROAD
  SUITE 555
  ATLANTA, GA 30305




  11th Day of March 2021




   (

  Cassandra Johnson-Landry, Pro Se
  678-860-3621
  Oland ry I 967(ci,ltmail.corn




                                           3
